Exhibit 10.12.2

VENTAS EXECUTIVE DEFERRED STOCK COMPENSATION PLAN

[YEAR] DEFERRAL ELECTION FORM

To the Corporate Secretary:

 

I. DEFERRAL AMOUNT

Pursuant to Article 6 of the Ventas Executive Deferred Stock Compensation Plan
(the “Plan”), I hereby elect to have (select one):

 

¨       percent (            %) ¨    $             dollars

of my (select one or both):

 

¨    base salary per pay period ¨    bonus

payable hereafter deferred and credited to a Stock Unit Account for me, net of
any required FICA or other withholdings. I understand that I may revoke or
modify this election only with respect to amounts payable on or after the first
day of a subsequent calendar year and only by filing a new election form before
the first day of such subsequent calendar year in accordance with Plan
procedures.

 

II. DIVIDEND CHOICE

I elect to have dividend equivalents with respect to Stock Units in my Stock
Unit Account (select one):

 

¨    paid to me in cash as soon as practicable after dividends are paid on
shares of Ventas, Inc. ¨    converted to additional Stock Units and distributed
at the time and in the manner selected for my Stock Unit Account.

 

III. PAYMENT OPTIONS

I direct that distribution of my Stock Unit Account be made after my Termination
of Employment as follows (select one):

 

¨    a lump sum. ¨    a series of annual payments over              years (10 or
less, not to extend more than 10 years after my Termination of Employment).

I direct that distribution of my Stock Unit Account commence as soon as
administratively feasible after (select one):

 

¨    my Termination of Employment occurs. ¨    January 1 of the calendar year
immediately following my Termination of Employment. ¨    seven months following
my Termination of Employment. ¨                        . (select date)

Change in Control Accelerated Payment (select if desired):

 

¨    Notwithstanding my elections above, I direct that distribution of Stock
Units in my Stock Unit Account be accelerated and occur in a lump sum upon a
Change in Control (as defined in the 2000 Incentive Compensation Plan), provided
such Change in Control also constitutes a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company within the meaning of Section 409A(a)(2)(A)(v) of the
Code.



--------------------------------------------------------------------------------

IV. DESIGNATION OF BENEFICIARY

Pursuant to Article 9 of the Plan, I designate my beneficiary (or beneficiaries)
as follows:

 

Name

  

Address

  

Percentage

 

 

 

I reserve the right to make new designations as provided in the Plan.

 

V. ACKNOWLEDGEMENT

By signing this Deferral Election, I hereby acknowledge my understanding and
acceptance of the following:

 

1. Irrevocable Election. This election is irrevocable. I understand that I may
not revoke or modify this election (except in such limited circumstances as the
Compensation Committee may permit in accordance with law). I do not expect to be
able to make any changes to the manner of timing of distributions set forth in
this Deferral Election.

 

2. Company Right to Terminate Election and Early Transfer. The Company reserves
the right to terminate this Deferral Election at any time. In such case, Stock
Units which are subject to the Deferral Election may be converted into Shares
and such Shares may be transferred to me immediately. Notwithstanding any
election made herein and without limitation on the preceding provisions, the
Company reserves the right to transfer to me all of the Shares associated with
the Stock Units subject to this Deferral Election at any time following the
termination of my employment with the Company or any affiliate or following the
termination of the Plan.

 

3. Withholding. The Company and its affiliates shall have the right to deduct
from all deferrals or payments hereunder, any federal, state, or local tax
required by law to be withheld.

 

4. Tax Code Section 409A Dealing with Deferred Compensation. I understand that
this election shall be construed in accordance with the terms and provisions set
forth in this Deferral Election, as well as the Plan and the requirements of
Section 409A of the Code. To the extent Section 409A of the Code is applicable
to any Stock Unit, it is intended that such Stock Unit complies with the
deferral, payout and other limitations and restrictions imposed under
Section 409A of the Code. Notwithstanding any other provision in this Deferral
Election, the Company, to the extent it deems necessary or advisable in its sole
discretion, reserves the right, but shall not be required, to unilaterally amend
or modify this election to help distributions qualify for exemption from or
compliance with Section 409A of the Code; provided, however, that the Company
makes no representation that Stock Units under the Plan shall be exempt from or
comply with Section 409A of the Code and makes no undertaking to comply with
Section 409A of the Code or to preclude Section 409A of the Code from applying
to any Stock Units. I understand that Section 409A of the Code is complex, that
any additional taxes and other liabilities under Section 409A of the Code are my
responsibility and that the Company encourages me to consult a tax advisor
regarding the potential impact of Section 409A of the Code.

Capitalized terms used but not defined herein have the meanings specified in the
Plan.

By signing this Deferral Election, I hereby acknowledge my understanding of and
agreement with all the terms and provisions set forth in this Deferral Election,
as well as the Ventas Executive Deferred Stock Compensation Plan.

Dated: December     ,             

 

 

Participant’s Signature

 

Print Participant’s Name



--------------------------------------------------------------------------------

Copy received this      day of December,             .

 

 

Corporate Secretary